DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, reading on claims 1-4 and 7-13, in the reply filed on 12/21/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (US 2016/0357294).
Regarding claim 1, Ozeki teaches a cover glass for protecting any protection object (“a cover member which serves to protect a protection target”) (Pg. 5, Paragraph [0170]). The cover glass is chemically strengthened glass (“chemically strengthened glass, integrally comprising: a first major surface and a second major surface”) (Pg. 7, Paragraph [0190]; Fig. 1). The cover glass may also be formed with a concave portion resulting in a thin portion of the glass and a thick portion of the glass (“at least one recess formed in at least one of the first major surface or the second major surface; and a thin portion formed by the recess, and a thick portion connected to the thin portion”) (Pg. 5, Paragraph [0172]-[0173]; Fig. 1). 
Ozeki is silent with respect to the cover member having an integral value S of a principle stress difference being smaller than 0 MPa in a thickness direction of the thin portion at a center of gravity of the thin portion, in a case where a tensile stress and a compressive stress are regarded as positive and negative, respectively.
However, this property appears to be dependent on the methods and materials of forming the cover member of claim 1 as described in applicant’s specification (See PGPUB, Pg. 5, Paragraphs [0093]-[0098]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 I-II). 
In the instant case, Ozeki teaches the methods of forming the cover glass with the concave portion as described above using methods including various glass molding methods (Pg. 10, Paragraph [0210]). The concave portion may be formed by methods including etching and mechanical processing (Pgs. 10-11, Paragraphs [0211]-[0218]). The cover glass may also be chemically strengthened in order to achieve a sufficient compressive strength (Pg. 13, Paragraph [0230]-[0237]). The cover glass may also be formed from a variety of glass compositions (Pg. 16, Paragraphs [0261]-[0268]). Ultimately, the cover glass may be formed as described by Ozeki on pages 10-16, Paragraphs [0210]-[0268].
Each of the methods and materials are additionally taught by applicant’s specification (See PGPUB, Pgs. 9-16, Paragraphs [0140]-[0208]). These methods and materials include the glass molding methods, the methods of forming the recess required by claim 1, the chemical strengthening step and glass compositions for forming the cover member of claim 1. In particular, the methods and materials for forming the cover glasses of Ozeki and those of applicant’s invention are identical and one of ordinary skill in the art that the cover glasses would resultantly have identical properties per MPEP 21112.01, including “having an integral value S of a principle stress difference being smaller than 0 MPa in a thickness direction of the thin portion at a center of gravity of the thin portion, in a case where a tensile stress and a compressive stress are regarded as positive and negative, respectively.” 
Regarding claim 2, Ozeki teaches the cover glasses as discussed above with respect to claim 1. Ozeki is silent with respect to the integral value S of the principle stress difference in the 
Regarding claim 3, Ozeki teaches the cover glasses as discussed above with respect to claim 1. Ozeki further teaches the thickness of the thick portion is 10 times or less than the thickness of the thin portion (Pg. 8, Paragraph [0195]). 
Ozeki is silent with respect to the thick portion having a surface compressive stress CS larger than a surface compressive stress CS of the thin portion, however, as discussed above, the materials and methods of forming the cover glass taught by Ozeki are identical to those described in applicant’s specification and would result in the cover glasses having identical properties, including the thick portion having a surface compressive stress CS larger than a surface compressive stress CS of the thin portion.
Regarding claim 4, Ozeki teaches the cover glasses as discussed above with respect to claim 3. Ozeki further teaches the surface compressive strength being 300 MPa or higher (Pg. 13, Paragraph [0237]). 
Regarding claims 7-8, Ozeki teaches the cover glasses as discussed above with respect to claim 1. Ozeki is silent with respect to the thick portion having an internal tensile stress CT of larger than the internal tensile stress CT of the thin portion and the CT of the thick portion being 50 MPa or larger and the CT of the thin portion being 50 MPa or smaller, as required by claim 8, however, as discussed above, the materials and methods of forming the cover glass taught by Ozeki are identical to those described in applicant’s specification and would result in the cover glasses having identical properties, including the thick portion having an internal tensile stress 
Regarding claim 9, Ozeki teaches the cover glasses as discussed above with respect to claim 1. Ozeki additionally teaches the internal tensile strength of the cover glass being 200 MPa or less (Pg. 14, Paragraph [0239]).
Regarding claim 10, Ozeki teaches the cover glasses as discussed above with respect to claim 1. The cover glasses may also include a bent portion in order to match the protection object (Pg. 20, Paragraph [0309]). 
Regarding claim 11, Ozeki teaches the cover glasses as discussed above with respect to claim 1. The cover glasses may also include a speaker hole (Figs. 30A-30D, Pg. 21, Paragraph [0325]).
Regarding claim 12, Ozeki teaches the cover glasses as discussed above with respect to claim 11. The cover glasses may be used to protect a PDA (Pg. 20, Paragraph [0313]). 
Regarding claim 13, Ozeki teaches the cover glasses as discussed above with respect to claim 1 applied to a PDA (Pg. 20, Paragraph [0313]; Pg. 21, Paragraph [0316]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783